         Case 2:20-cv-02416-SAC Document 17 Filed 05/27/21 Page 1 of 24




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


R.S.,1

                          Plaintiff,

vs.                                                  Case No. 20-2416-SAC

ANDREW SAUL,
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

                          Defendant.


                             MEMORANDUM AND ORDER

        On November 5, 2012, plaintiff filed an application for social

security disability insurance benefits and on or around July 10,

2013 plaintiff filed an application for supplemental security

income benefits. The applications alleged a disability onset date

of September 5, 2012. The applications were denied initially after

an administrative hearing, but remanded for additional proceedings

by    the   Appeals    Council.     Another    administrative   hearing   was

conducted on December 7, 2016.              Again, plaintiff’s applications

were denied.        This decision was not overturned by the Appeals

Council, but plaintiff appealed to this court and the parties

agreed      that    the   matter     should    be   remanded    for   another

administrative review.        A telephone hearing was conducted on April

22, 2020 and the ALJ issued a decision on May 4, 2020 which denied


1   The initials are used to protect privacy interests.

                                        1
      Case 2:20-cv-02416-SAC Document 17 Filed 05/27/21 Page 2 of 24




plaintiff’s applications for benefits.         This decision has been

adopted by defendant.      This case is now before the court upon

plaintiff’s request to reverse and remand the decision to deny

plaintiff’s applications for benefits.

I.   Standards of review

      To qualify for disability benefits, a claimant must establish

that he or she was “disabled” under the Social Security Act, 42

U.S.C. § 423(a)(1)(E), during the time when the claimant had

“insured status” under the Social Security program.         See Potter v.

Secretary of Health & Human Services, 905 F.2d 1346, 1347 (10th

Cir. 1990); 20 C.F.R. §§ 404.130, 404.131.       To be “disabled” means

that the claimant is unable “to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months.”             42 U.S.C. §

423(d)(1)(A).

      For supplemental security income claims, a claimant becomes

eligible in the first month where he or she is both disabled and

has an application on file.        20 C.F.R. §§ 416.202-03, 416.330,

416.335.

      The court must affirm the ALJ’s decision if it is supported

by substantial evidence and if the ALJ applied the proper legal

standards.    See Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir.

2009).     “Substantial evidence” is “’such relevant evidence as a

                                    2
      Case 2:20-cv-02416-SAC Document 17 Filed 05/27/21 Page 3 of 24




reasonable mind might accept as adequate to support a conclusion.’”

Biestek   v.   Berryhill,   139   S.Ct.       1148,   1154   (2019)(quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).              This

standard is “not high,” but it is “’more than a mere scintilla.’”

Id., (quoting Consolidated Edison, 305 U.S. at 229).              It does not

require a preponderance of the evidence.           Lax v. Astrue, 489 F.3d

1080, 1084 (10th Cir. 2007).      “Evidence is insubstantial if it is

overwhelmingly   contradicted     by       other   evidence.”      O’Dell   v.

Shalala, 44 F.3d 855, 858 (10th Cir. 1994).

     The court must examine the record as a whole, including

whatever in the record fairly detracts from the weight of the

defendant’s decision, and on that basis decide if substantial

evidence supports the decision.            Glenn v. Shalala, 21 F.3d 983,

984 (10th Cir. 1994) (quoting Casias v. Secretary of Health & Human

Services, 933 F.2d 799, 800-01 (10th Cir. 1991)).               The court may

not reverse the defendant’s choice between two reasonable but

conflicting views, even if the court would have made a different

choice if the matter were referred to the court de novo.             Lax, 489

F.3d at 1084 (quoting Zoltanski v. F.A.A., 372 F.3d 1195, 1200

(10th Cir. 2004)).   The court reviews “only the sufficiency of the

evidence, not its weight.”     Oldham v. Astrue, 509 F.3d 1254, 1257

(10th Cir. 2007).




                                       3
        Case 2:20-cv-02416-SAC Document 17 Filed 05/27/21 Page 4 of 24




II. The ALJ’s decision (Tr. 1167-1187).

        There is a five-step evaluation process followed in these

cases which is described in the ALJ’s decision.                      (Tr. 1169-1170).

First, it is determined whether the claimant is engaging in

substantial gainful activity.               Second, the ALJ decides whether the

claimant has a medically determinable impairment that is “severe”

or a combination of impairments which are “severe.” At step three,

the ALJ decides whether the claimant’s impairments or combination

of   impairments         meet   or    medically       equal    the   criteria     of   an

impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.

Next,    the      ALJ    determines     the       claimant’s    residual    functional

capacity and then decides whether the claimant has the residual

functional capacity to perform the requirements of his or her past

relevant work.            Finally, at the last step of the sequential

evaluation process, the ALJ determines whether the claimant is

able    to   do    any    other      work   considering        his   or   her   residual

functional capacity, age, education and work experience.

        In steps one through four the burden is on the claimant to

prove a disability that prevents performance of past relevant work.

Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006).                           At step

five, the burden shifts to the Commissioner to show that there are

jobs    in   the    economy     with    the       claimant’s    residual    functional

capacity.      Id.       In this case, the ALJ decided that the evidence

did not show that plaintiff was under disability from the alleged

                                              4
        Case 2:20-cv-02416-SAC Document 17 Filed 05/27/21 Page 5 of 24




onset date through the date of decision.            More specifically, the

ALJ decided that plaintiff was capable of returning to his past

relevant work as an order filler and that he could also perform

other jobs that exist in the national economy.

        The ALJ made the following specific findings in his decision.

First, plaintiff last met the insured status requirements for

Social Security benefits on December 31, 2017.           Second, plaintiff

has not engaged in substantial gainful activity since September 5,

2012.      Third, plaintiff has the following severe impairments:

degenerative disc disease; right knee arthritis and meniscal tear;

and depression.     Fourth, plaintiff does not have an impairment or

combination of impairments that meet or medically equal the listed

impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.            Fifth,

plaintiff has the residual functional capacity (RFC) to perform

medium work as defined in 20 C.F.R. § 416.967(c) except that:

plaintiff can frequently climb ramps, stairs ladders, ropes and

scaffolds; he can frequently balance on level surfaces; he can

frequently stoop, kneel, crouch and crawl; he can occasionally

tolerate exposure to vibration, but never tolerate exposure to

unprotected     moving   mechanical   parts   and    unprotected   heights;

plaintiff can do no commercial driving; he is able to understand,

carry out and remember simple, routine, repetitive tasks involving

only simple, work-related decisions with few, if any, work place

changes; he can do no fast-moving assembly line-type work; he can

                                      5
       Case 2:20-cv-02416-SAC Document 17 Filed 05/27/21 Page 6 of 24




have no interaction with the public; he can tolerate occasionally

interaction       with   supervisors;           he   can   be   around   coworkers

throughout the day, but with only brief, incidental interaction

with coworkers and no tandem job tasks requiring cooperation with

coworkers to complete the task. Finally, the ALJ determined that,

plaintiff could perform his past relevant work as an order filler

as well such medium unskilled jobs as a night cleaner, laundry

worker I and garment marker.

III. Physical impairments

      Plaintiff’s first argument to reverse the denial of benefits

is   that   the    RFC   as    to    plaintiff’s       physical   impairments     is

unsupported by substantial evidence.                 The focus of this argument

is upon plaintiff’s right knee ailment and the ALJ’s consideration

of the reports of Dr. Kyle Timmerman and Dr. Bradley Schuessler.

      The record shows that plaintiff has a right knee meniscus

tear and right knee surgery to repair a ligament in 1987.2                  X-rays

show mild to moderate degenerative changes in plaintiff’s knees in

May 2012.    (Tr. 586, minimal changes to left knee); (Tr. 587, mild

degenerative      changes     to    right   knee).         An   MRI   conducted   on

September 24, 2015 showed a meniscus tear in plaintiff’s right

knee with small joint effusion and probably small bone marrow edema

in the tibia.      (Tr. 880).


2 Medical records indicate that plaintiff also has had a left meniscus tear.
But, plaintiff’s reply brief states that plaintiff’s right knee has the “severe”
impairment at issue. Doc. No. 16, p. 3.

                                            6
         Case 2:20-cv-02416-SAC Document 17 Filed 05/27/21 Page 7 of 24




        The ALJ’s decision remarked that plaintiff’s self-care did

not suggest that his knee issues were more limiting than the RFC.

The ALJ noted that plaintiff did not wear a knee brace to his

visits     to   medical   providers    or   to   his   consultative    physical

examination.       (Tr. 1176).    He also noted that plaintiff’s primary

care provider “conservatively prescribed Lortab” in early 2012 for

plaintiff’s pain.         The ALJ further related that in a March 2014

medical visit, plaintiff reported to a nurse that his primary

reason for his visit was to request a cane for his right knee pain

and that his primary goal and mission was to get his Social

Security disability straightened out.            (Tr. 1177).       The ALJ also

commented that plaintiff had not consistently stated his symptoms

or persisted with treatment.          (Tr. 1178).      According to the ALJ,

plaintiff:       has refused physical therapy (Tr. 1178); has been

prescribed pain medication sporadically (Tr. 1178-79); has not

used a cane during doctor’s visits3 (Tr. 1173 and 1179); has not

sought treatment consistently (Tr. 1179); and exhibited a normal

gait during a January 5, 2019 evaluation by Dr. Schuessler.                 (Tr.

1179).

        The ALJ gave “great weight” to the state agency consultative

opinion from Dr. Timmerman in April 2013 and the RFC is consistent

with Dr. Timmerman’s findings.          (Tr. 1179).     The ALJ remarked that




3   Dr. Schuessler commented that plaintiff did not need a cane.   (Tr. 1482).

                                        7
       Case 2:20-cv-02416-SAC Document 17 Filed 05/27/21 Page 8 of 24




Dr.   Timmerman’s        opinion   was        well-supported      by   objective

examinations, the minimal imaging findings, and the absence of

orthopedic care.     (Tr. 1179).

      The ALJ gave “little weight” to the 2019 opinion rendered by

Dr. Schuessler after a consultative examination.                (Tr. 1179).    Dr.

Schuessler’s findings as to plaintiff’s capacity to lift and carry

were the same as those in the RFC.                   He found, however, that

plaintiff could stand for only one hour a day, walk for one hour

a day, and sit for four hours out of a total of eight hours in a

workday.     Also, he found that plaintiff should never or only

occasionally    climb     stairs   or   ladders,      balance,    stoop,   kneel,

crouch or crawl.         (Tr. 1488).         The ALJ determined that these

findings were not supported by any recent imaging or need for

imaging.   He also discounted Dr. Schuessler’s findings because, in

the doctor’s examination, plaintiff showed only some loss of range

of motion in his right knee and plaintiff had no muscle atrophy,

swelling, or joint deformity, and could bend and squat without

difficulty.       (Tr.    1482-83).          The   ALJ   also    considered    Dr.

Schuessler’s findings inconsistent with treatment records.4

      Plaintiff   contends     that     the    ALJ   should     have   given   Dr.

Schuessler’s opinion great weight and Dr. Timmerman’s opinion

little weight.      Plaintiff asserts that Dr. Schuessler’s opinion



4 The opinion says “consistent with treatment records” but the context of the
opinion convinces the court that the ALJ meant “inconsistent.” (Tr. 1179)

                                         8
       Case 2:20-cv-02416-SAC Document 17 Filed 05/27/21 Page 9 of 24




should carry more weight because it is more recent and because Dr.

Schuessler made a physical examination prior to giving his opinion.

      When evaluating the opinion of any medical source, an ALJ

must consider:

      (1) the length of the treatment relationship and the
      frequency of examination; (2) the nature and extent of
      the treatment relationship, including the treatment
      provided and the kind of examination or testing
      performed; (3) the degree to which the physician's
      opinion is supported by relevant evidence; (4)
      consistency between the opinion and the record as a
      whole; (5) whether or not the physician is a specialist
      in the area upon which an opinion is rendered; and (6)
      other factors brought to the ALJ's attention which tend
      to support or contradict the opinion.

See 20 C.F.R. §§ 404.1527(c), 416.927(c).5               An opinion of an

examining medical source is presumptively entitled to more weight

than a doctor’s opinion derived from a review of the medical

record, but it “may be dismissed or discounted . . . based on an

evaluation of all the factors set out” in the regulations. Chapo

v. Astrue, 682 F.3d 1285, 1291 (10th Cir. 2012).                 In Jones v.

Berryhill, 720 Fed.Appx. 457, 460 (10th Cir. 2017), the court

affirmed a denial of benefits even though the ALJ relied upon the

opinion   of   a   non-examining    state   agency    consultant    over   the

opinions of three doctors who had examined the claimant and another

doctor who relied upon the opinions of the three examining doctors.

The court held that “[t]he ALJ was only required to give ‘good



5 These are the regulations regarding the evaluation of medical source opinions
for claims filed before March 27, 2017.

                                      9
     Case 2:20-cv-02416-SAC Document 17 Filed 05/27/21 Page 10 of 24




reasons’ for the relative weight she gave to the five physicians

and that the claimant had not shown that “the ALJ’s reasons weren’t

‘good.’”    Id.   In Deherrera v. Commissioner, SSA, 2021 WL 942778

*2 (10th Cir. 2021), the Tenth Circuit declined to credit the

opinion of an examining doctor over two nonexamining consultative

physicians because the doctor’s opinion regarding manipulative

limitations was contrary to clinical exam findings.          In Trujillo

v. Commissioner, SSA, 818 Fed.Appx. 835, 840 (10th Cir. 2020), the

court rejected a challenge to a denial of benefits where the ALJ

relied upon two state agency non-examining physicians’ medical

opinions issued two years before the ALJ’s decision.             The ALJ

concluded that later treatment records did not materially differ

from the medical evidence predating the state agency physicians’

opinions and that the claimant failed to develop any argument that

the opinions were “overwhelmingly contradicted” by more recent

evidence.   Id. at 840-41.   The court found it significant that the

ALJ did not ignore later evidence, reviewed the claimant’s medical

records, and found that the opinions were consistent with the

medical evidence as a whole.

     Here, plaintiff argues that the ALJ did not have good reasons

for the relative weight he gave to Dr. Timmerman’s report because

Dr. Timmerman did not consider plaintiff’s torn right meniscus and

his opinion was given in 2013.          It seems obvious that the ALJ

considered these factors in part because the ALJ listed plaintiff

                                   10
        Case 2:20-cv-02416-SAC Document 17 Filed 05/27/21 Page 11 of 24




as having the severe impairments of right knee arthritis and

meniscus tear.        The ALJ decided that Dr. Timmerman’s opinion

deserved     significantly    greater         weight   because,       in    the    ALJ’s

opinion, it was supported by objective exams, minimal imaging

findings, and the absence of orthopedic care.                 These are factors

the ALJ referred to in his analysis of Dr. Timmerman’s and Dr.

Schuessler’s reports.        (Tr. 1179).

        The ALJ noted that plaintiff sought care intermittently and

went long periods of time without seeing a doctor.                         (Tr. 1179).

He did not seek medical care for his knees other than prescription

drugs and he was able to do without those for lengthy periods.

(Tr. 1179).       His examinations produced largely normal results.

Dr. Schuessler in 2019 noted mostly normal ranges of motion and

that plaintiff ambulated without assistance.6                 (Tr. 1482, 1484).

He also reported plaintiff could bend and squat without difficulty

even though he opined that plaintiff should never crouch.                           (Tr.

1482, 1488).        Dr. Vandu Nagpal make grossly normal findings in

2017,    although    he   noted   that    plaintiff      used     a    cane       and   he

prescribed medication for plaintiff’s knee pain.                           (Tr. 1460).

Range of motion findings were normal and no swelling was detected

during an examination in 2015.                  (Tr. 1469).       Medication and


6 Reports of plaintiff’s complaints and gait have varied. See, e.g., Tr. 787 –
normal gait and stance – 3/20/2014; Tr. 1469 – ambulating without difficulty
without aides – 10/31/2016; Tr. 1088 – normal gait – 3/4/2014; Tr. 1091 & 1093
– antalgic gait – 3/4/2014; Tr. 1008-1009 – antalgic gait, uses a cane – 4/21/15;
Tr. 987 – pain medication working fine for knee pain – 9/3/2015.

                                         11
        Case 2:20-cv-02416-SAC Document 17 Filed 05/27/21 Page 12 of 24




physical therapy were considered for plaintiff’s right meniscus

tear.    (Tr. 1470).       The ALJ noted, however, that plaintiff did not

pursue physical therapy or an orthopedic consultation.                    See Tr.

1178-1179.      In general, the ALJ observed that plaintiff “has not

consistently stated his symptoms or persisted with treatment.”

(Tr. 1178); see also (Tr. 1185)(characterizing the record as having

“profound inconsistencies”).            This included plaintiff’s use of a

cane, knee brace and medication.

        Upon review, the evidence pointed to by plaintiff does not

overwhelmingly contradict the record and findings cited by the

ALJ.    The court finds that the ALJ evaluated the opinions of Drs.

Timmerman and Schuessler incorporating in his discussion some of

the factors which the regulations require for consideration, such

as support by relevant evidence and consistency with the record as

a whole.        Although Dr. Schuessler’s opinion is presumptively

entitled to more weight than Dr. Timmerman’s opinion, the court

finds    that   the    ALJ’s   evaluation      is     supported   by   substantial

evidence and that to hold otherwise would engage in an improper

reweighing of the evidence.

        The   court    further       finds    that    the   ALJ   fulfilled    his

responsibility        to   develop    the    record    by   obtaining    pertinent

medical information.           See Duncan v. Colvin, 608 Fed.Appx. 566,

570-72 (10th Cir. 2015)(no further testing required where there is

sufficient evidence upon which to assess the claimant’s RFC);

                                         12
      Case 2:20-cv-02416-SAC Document 17 Filed 05/27/21 Page 13 of 24




Grogan v. Barnhart, 399 F.3d 1257, 1263-64 (10th Cir. 2005)(ALJ’s

duty is to develop an adequate record consistent with the issues

raised).   Also, the ALJ considered reasons why plaintiff may have

failed to obtain or follow through with treatment, noting that

plaintiff obtained medical care from the VA without insurance and

had resources which could help cover transportation expenses or

provide transportation.      (Tr. 1184).

IV. Mental limitations

      Plaintiff    argues   that   the    RFC   as   to    plaintiff’s   mental

functioning is unsupported by substantial evidence.                 Plaintiff

supports this argument by attacking the weight the ALJ attached to

the opinions of various doctors.

      The ALJ started his discussion of plaintiff’s mental health

by   reviewing    plaintiff’s   psychological        complaints    during   two

visits with Dr. Fermin Santos at the VA in 2012 and one visit with

Dr. Neelofar Khan in 2014.          (Tr. 1180).           The ALJ noted that

plaintiff was prescribed medication which he did not renew and in

2014 plaintiff began group therapy but did not follow up with it.

(Tr. 1180).      In August 2014 plaintiff completed a form indicating

that he had no mental health concerns at the time.              (Tr. 1181).

      The ALJ gave the opinion of a state agency consultant, Dr.

R.E. Schulman, “great weight.”       (Tr. 1181).          This assessment from

April 2013 indicated that plaintiff was moderately limited in his

ability to maintain attention, concentrate, and understand and

                                     13
        Case 2:20-cv-02416-SAC Document 17 Filed 05/27/21 Page 14 of 24




carry out detailed instructions.                (Tr. 150, 166).         Dr. Schulman

also found that plaintiff had a limited ability to engage in social

interactions with the public.          (Tr. 150, 166).

        Plaintiff objects to the ALJ’s evaluation of Dr. Schulman’s

opinions       for   several    reasons.        First,   he    contends       that   Dr.

Schulman’s report does not merit substantial weight because he did

not examine plaintiff and his report was done seven years before

the ALJ’s decision.        In this order, however, the court has cited

cases (Jones, Deherrera, and Trujillo) in which non-examining

state      agency    doctors’     opinions      were     considered         substantial

evidence.       In addition, plaintiff does not cite circumstances or

diagnoses that have changed in the seven-year period or which would

lead     one    to   consider    Dr.   Schulman’s        opinion       to    be   stale.

Obviously, a later opinion from Dr. Tammy Sheehan was not reviewed

by Dr. Schulman, but the ALJ considered this opinion and explained

why he believed it was not consistent with the medical record.

(Tr. 1182).

        Plaintiff also contends that the ALJ failed to adopt the whole

of   Dr.    Schulman’s     opinion,    particularly           that    plaintiff      was

moderately limited in the ability to understand, remember and carry

out detailed instructions.          The court disagrees.             The ALJ limited

plaintiff to understanding, carrying out, and remembering simple

routine     repetitive     tasks    involving       only      simple    work-related



                                           14
      Case 2:20-cv-02416-SAC Document 17 Filed 05/27/21 Page 15 of 24




decisions with few, if any workplace changes.7               (Tr. 1175, 1216).

Simple, routine, and repetitive tasks are sufficiently correlated

with simple instructions that the court finds the ALJ’s findings

are consistent with Dr. Schulman’s findings.

      Plaintiff goes on to assert that the RFC is not supported by

substantial evidence because the ALJ did not properly give weight

to the opinion of a non-examining state agency consultant, Dr.

Mark Altomari.        The court rejects this argument.        The ALJ observed

that the reports of Dr. Schulman and Dr. Altomari were “very

similar.”       (Tr. 1181).      Dr. Schulman’s report was given great

weight    “because      it   better     elucidate[d]    [plaintiff’s]      social

limitations than . . . the opinion” of Dr. Altomari.                 (Tr. 1181).

Dr.   Schulman’s       report   noted    that    plaintiff    “may    have      some

difficulty in certain social settings and may have difficulty

interacting with the public.”           (Tr. 151).     The court has reviewed

the   reports    of    Dr.   Schulman    and    Dr.   Altomari.      As   the    ALJ

commented, the reports are very similar.              Each report largely, but

not entirely, supports the RFC findings.                   Plaintiff has not

demonstrated how the reports or the ALJ’s consideration of them

support plaintiff’s claim that the ALJ made a mistake requiring

remand.


7 The ALJ placed more extensive restrictions upon plaintiff’s capacity to
interact with supervisors, co-workers and the public than those noted in Dr.
Schulman’s report. To this degree, the ALJ did not incorporate the entirety of
Dr. Schulman’s findings in the RFC, but this was favorable to plaintiff’s
position in this case.

                                         15
     Case 2:20-cv-02416-SAC Document 17 Filed 05/27/21 Page 16 of 24




     Next, plaintiff argues that the ALJ improperly rejected the

opinion of Dr. Tammy Sheehan.       Dr. Sheehan met with plaintiff once

and performed a consultative examination. She found that plaintiff

suffered   from    major    depressive    disorder    and    “appeared    to   be

struggling” with PTSD.        (Tr. 1496).      She rated plaintiff with:

moderate limitations in his ability to interact with the public,

supervisors and co-workers; and a marked limitation in the ability

to respond appropriately to usual work situations and change in a

routine work setting.       (Tr. 1498).    She found:       no limitations in

plaintiff’s       ability    to   understand         and     remember     simple

instructions; a mild limitation in his ability to carry out simple

instructions; and moderate limitations in the ability to make

simple work-related decisions and understand, remember and carry

out complex instructions.         (Tr. 1497).        Dr. Sheehan determined

that although plaintiff was not cognitively impaired, he was not

always able to think rationally “because of his dysregulated affect

and somewhat disorganized thought processes.”               (Tr. 1497).

     The ALJ give Dr. Sheehan’s opinion “little weight” because it

was “based on a one-time exam from a non-treating source, and the

[plaintiff’s] mental status is observed to be normal during his VA

visits, with no mental health treatment since 2014.”              (Tr. 1182).

Plaintiff argues that Dr. Sheehan’s opinion deserves more weight

than the consulting state agency sources who did not examine

plaintiff once.     As the court has already noted, however, ALJs are

                                     16
      Case 2:20-cv-02416-SAC Document 17 Filed 05/27/21 Page 17 of 24




not required to confer superior standing to examining doctors’

opinions if the ALJ finds that the opinions are not consistent

with the medical record.           Here, the ALJ determined that Dr.

Sheehan’s opinion was not consistent with the absence of mental

health treatment in the record since 2014 and the readings of

plaintiff’s mental condition during his VA visits.8             (Tr. 1182).

      Plaintiff does not dispute that plaintiff’s mental condition

was often observed to be largely normal during many medical VA

visits.      Plaintiff,    however,    does    dispute    whether    plaintiff

received mental health treatment since 2014.           The record indicates

this treatment was minimal.            Plaintiff requested psychotropic

medications from the VA and was referred to Dr. Daryl Richey for

a telephone evaluation.       The 15-minute evaluation was conducted on

February 24, 2017.       (Tr. 26, 1453).      Plaintiff sounded irritable

with rapid speech and said he was “bipolar.”             (Tr. 1454).   He told

Dr. Richey that he was not interested in an evaluation or a

referral.    (Tr. 28, 1455).     Dr. Richey diagnosed plaintiff with an

unspecified mood disorder.         (Tr. 1455).      On March 8, 2017, Dr.

Richey again telephoned plaintiff.            Plaintiff was well-oriented

and receptive, with slightly pressured and circumstantial speech.

(Tr. 23).   His affect was anxious or bipolar.           (Tr. 23).   Plaintiff



8 E.g., Tr. 641 – alert, cooperative – 7/24/2012; Tr. 787 – alert, cooperative,
normal attention span and concentration - 3/20/2014; Tr. 40 – denies depression,
mood is good – 11/4/2016; Tr. 1460 – pleasant, alert, cooperative – 2/16/2017;
Tr. 1482 – alert, cooperative, does not appear depressed or anxious – 1/5/2019.

                                      17
     Case 2:20-cv-02416-SAC Document 17 Filed 05/27/21 Page 18 of 24




declined a psychiatric consult for reevaluation and prescription.

(Tr. 23).    Before these telephone contacts, plaintiff’s previous

psychiatric visit was in March 2014 where he was prescribed the

medications he was seeking.      (Tr. 27, 1454).        Followup visits in

2014 were cancelled and not rescheduled.           (Tr. 27, 1454).

     In sum, upon review of the record, the court finds that the

ALJ gave good grounds for his evaluation of the mental health

professionals who evaluated plaintiff.            The court further finds

that substantial evidence supports the mental functional capacity

findings that are included in the RFC.

V. Step four determination

     Plaintiff next argues that limiting plaintiff to simple,

routine and repetitive tasks involving only simple, work-related

decisions   is   inconsistent   the    reasoning    level-two    jobs   which

vocational expert testified plaintiff could perform.               The jobs

which the vocational expert testified plaintiff could perform

required    level-two   reasoning     according    to   the   Dictionary   of

Occupational Titles (“DOT”).        Level-two reasoning is described in

DOT as:

     Apply commonsense understanding to carry out detailed
     but uninvolved written or oral instructions. Deal with
     problems involving a few concrete variables in or from
     standardized situations.

DOT, Appendix C, Section III.         Level-one reasoning in the DOT is

described as:


                                      18
      Case 2:20-cv-02416-SAC Document 17 Filed 05/27/21 Page 19 of 24




      Apply commonsense understanding to carry out simple one-
      or two-step instructions.      Deal with standardized
      situations with occasional or no variables in or from
      these situations encountered on the job.

Id.

      “’[B]efore an ALJ may rely on expert vocational evidence as

substantial evidence to support a determination of nondisability,

the ALJ must ask the expert how his or her testimony as to the

exertional requirement of identified jobs corresponds with the

Dictionary   of   Occupational     Titles,    and   elicit   a    reasonable

explanation for any discrepancy on this point.” Haddock v. Apfel,

196 F.3d 1084, 1087 (10th Cir. 1999).         “[A]n ALJ must address ‘an

apparent   unresolved   conflict    between    [vocational       expert]   ...

evidence and the DOT’ before relying on the VE's expert testimony.”

Johnson v. Commissioner, SSA, 764 Fed.Appx. 754, 761 (10th Cir.

2019)(quoting, SSR 00-4p, 2000 WL 1898704, at *2 (Dec. 4, 2000)).

“Apparent” means “seeming real or true, but not necessarily so.”

Washington v. Commissioner of Social Security, 906 F.3d 1353, 1366

(11th Cir. 2018).   “[I]f a conflict is reasonably ascertainable or

evident, the ALJ is required to identify it, ask about it, and

resolve it in his opinion.”      Id.     This duty applies to exertional

and non-exertional limitations.        See Hackett v. Barnhart, 395 F.3d

1168, 1175 (10th Cir. 2005).

      Here, the ALJ asked the vocational expert if his testimony

was consistent with the DOT and the vocational expert answered


                                    19
        Case 2:20-cv-02416-SAC Document 17 Filed 05/27/21 Page 20 of 24




“yes.”        (Tr. 1219-20).    The ALJ did not inquire about a possible

conflict between the non-exertional RFC and the reasoning level

required by the DOT for the jobs listed by the vocational expert,

nor     was     this   issue   raised   by   plaintiff’s    counsel     at   the

administrative hearing.

        Defendant argues that there is no inconsistency because the

reasoning level in the DOT listings does not describe the specific

mental or skill requirements of a particular job.                   While this

argument has some support in unpublished cases defendant cites,9

the Tenth Circuit did not follow this approach in Hackett,               Paulek

v. Colvin, 662 Fed.Appx. 588, 594 (10th Cir. 2016) or Pritchett v.

Astrue, 220 Fed.Appx. 790, 793 (10th Cir. 2007).               Therefore, the

court will not accept defendant’s argument here.

        Defendant also argues that the Tenth Circuit in Hackett

indicated that level two reasoning was consistent with “simple and

routine work tasks.”           The issue in Hackett was whether the RFC

found by the ALJ was incompatible with jobs requiring a reasoning

level of three.        The Tenth Circuit answered “no,” and stated that

“level-two reasoning appears more consistent with Plaintiff’s

RFC.”    395 F.3d at 1176. The court agrees with C.P. v. Saul, 2020


9 Defendant cites Anderson v. Colvin, 514 Fed.Appx. 756, 764 (10th Cir. 2013),
Mounts v. Astrue, 479 Fed.Appx. 860, 868 (10th Cir. 2012) and Herriage v. Colvin,
2015 WL 5472496 *2 (D.Kan. 9/16/2015). Defendant also cites Thompson v. Colvin,
551 Fed.Appx. 944, 949 (10th Cir. 2014). Thompson appears to be distinguishable
because the court held that the claimant belatedly argued an inconsistency on
appeal and the court found that the argument was not supported by the record
which included the vocational expert’s testimony.

                                        20
      Case 2:20-cv-02416-SAC Document 17 Filed 05/27/21 Page 21 of 24




WL 6544582 *7 (D.Kan. 11/6/2020) that this statement regarding

level-two reasoning is dicta.         In addition, the RFC in this case,

unlike Hackett, limited plaintiff to “repetitive tasks involving

only simple, work-related decisions with few, if any, workplace

changes.”

      Defendant further cites Stokes v. Astrue, 274 Fed.Appx. 675,

684 (10th Cir. 2008).       There, relying on Hackett, the court held

that a limitation to “simple, repetitive and routine work” was not

inconsistent with reasoning level-two jobs.10

      Plaintiff cites several cases from this court which have

ordered a remand in situations usually involving the question of

whether a limitation to work having “simple instructions” is

consistent with level-two reasoning. C.P. v. Saul, 2020 WL 6544582

*6-7 (D.Kan. 11/6/2020)(routine, repetitive and unskilled work);

Alissia M. v. Saul, 2020 WL 1847745 *10 (D.Kan. 4/13/2020)(simple

instructions); Dugan v. Berryhill, 2018 WL 1400448 *5 (D.Kan.

3/20/2018)(simple      instructions     and   work   tasks);    MacDonald    v.

Berryhill,    2018   WL   806221   *3-4    (D.Kan.   2/9/2018)(simple      work

instructions and tasks); Johnson v. Berryhill, 2017 WL 6508944 *9

(D.Kan. 12/20/2017)(simple instructions).11


10 It does not appear that the court in Stokes was applying the same DOT
definition of level-two reasoning recited in this case. The court described it
as “’[a]pply commonsense understanding to carry out detailed but uninvolved
written or oral instructions [and d]eal with standardized situations with
occasional or no variables in or from these situations encountered on the job.’”
274 Fed.Appx. at 684 (citing 2 DOT, App.C, at 1011).
11 Dugan, MacDonald, and Johnson were opinions from the undersigned judge.


                                      21
       Case 2:20-cv-02416-SAC Document 17 Filed 05/27/21 Page 22 of 24




       There       are    contrary      holdings     in    this      district     (see    the

discussion of the split in authority in C.P., supra at *6) and in

other circuits (see, e.g., Buckwalter v. Acting Commissioner of

Social    Security,         2021     WL   1940825,        ___    F.3d    ___    (11th    Cir.

5/14/2021); Lawrence v. Saul, 941 F.3d 140 (4th Cir. 2019); Moore

v. Astrue, 623 F.3d 599 (8th Cir. 2010)).

       Upon due consideration, the court shall order a remand because

the    court   believes       a    discrepancy       is     “apparent”         between   the

limitations expressed by the ALJ and the DOT reasoning requirements

for the jobs listed by the vocational expert.                            The RFC in this

case   limits       plaintiff      to     “simple,    routine,          repetitive      tasks

involving only simple, work-related decisions with few, if any,

workplace changes.”           (emphasis added).                These restrictions seem

more extensive than a limitation to simple instructions or simple,

repetitive or routine tasks.              The restrictions appear inconsistent

with jobs involving level-two reasoning which may require lengthy

(not one- or two-step) instructions and dealing with problems

involving      a    few    concrete       variables       in    or   from      standardized

situations.          The RFC is arguably more consistent with a job

involving only, in the language of the DOT describing level-one

reasoning, “simple one- or two-step instructions [and d]ealing

with standardized situations with occasional or no variables in or

from these situations encountered on the job.”                       The court believes

this conflict should be reconciled on remand, since the matter was

                                             22
      Case 2:20-cv-02416-SAC Document 17 Filed 05/27/21 Page 23 of 24




not   addressed    in    any     degree   during   the    vocational    expert’s

testimony.

      Because     the    court    will    remand   this    case   for    further

consideration at steps 4 and 5 of the analysis, the court will not

reach plaintiff’s other arguments pertaining to those portions of

the ALJ’s decision which follow the RFC determination and whether

the vocational expert’s testimony provides adequate support for

the ALJ’s conclusions.

VI. Remand

      Plaintiff asks that the court remand this matter for an

immediate award of benefits.             This is a discretionary matter for

decision upon consideration of how long the matter has been pending

and whether, given the available evidence, remand for additional

fact-finding would serve any useful purpose but would merely delay

the receipt of benefits.          Salazar v. Barnhart, 468 F.3d 615, 626

(10th Cir. 2006).       While the court recognizes that this matter has

been pending for a long period of time and that it has been remanded

twice (once by the Appeal Council and once by the court upon the

parties’ agreement), the court shall not remand for an immediate

award of benefits.         The record does not preordain an award of

benefits here and further administrative proceedings may serve a

useful purpose.     In a case with a similar issue supporting remand,

Carolyn J.S. v. Saul, 2019 WL 2523575 *3-4 (D.Kan. 6/19/2019), the

court decided not to remand for an immediate award of benefits.

                                          23
     Case 2:20-cv-02416-SAC Document 17 Filed 05/27/21 Page 24 of 24




Although this plaintiff’s applications have been pending longer,

the court still finds that a remand for further proceedings is

appropriate.

VII. Conclusion

     In conclusion, judgment shall be entered pursuant to the

fourth sentence of 42 U.S.C. § 405(g) reversing the Commissioner’s

decision and remanding the case for further proceedings consistent

with this memorandum and order.

     IT IS SO ORDERED.

     Dated this 27th day of May 2021, at Topeka, Kansas.


                     s/Sam A. Crow__________________________
                     U.S. District Senior Judge




                                   24
